COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 GUSTAVO VALENCIA,                               §             No. 08-16-00165-CR

                             Appellant,          §                Appeal from the

 v.                                              §              168th District Court

 THE STATE OF TEXAS,                             §            of El Paso County, Texas

                             State.             §               (TC# 20140D05521)


                                           ORDER

        The Court has received and filed the supplemental clerk’s record requested in this Court’s

order issued November 30, 2016. The appeal is therefore reinstated, and the Reporter’s Record

shall be due in this office on or before February 16, 2017.

       IT IS SO ORDERED this 17th day of January, 2017.



                                                     PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.